Exhibit 10.33

 STANDBY PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of November 28, 2011,  BETWEEN
RESPONSE BIOMEDICAL CORP (“RBC”) - and -ORBIMED PRIVATE INVESTMENTS III, LP
(“OPI III”) - and – ORBIMED ASIA PARTNERS, LP (“OAP”) - and -ORBIMED ASSOCIATES
III, LP (“OrbiMed Associates” and together with OPI III and OAP, the “Standby
Purchasers”)
 
WHEREAS RBC proposes to effect an offering of Rights to the holders of record of
its Shares pursuant to a short form prospectus, each such Right being
exercisable for 2.7532 Units;
 
AND WHEREAS the Standby Purchasers are the holder of an aggregate of 14,561,500
Shares (the “Current Shares”) and, subject to the exercise by Other Purchasers
of their Basic and Additional Subscription Privileges, the Standby Purchasers
propose to purchase, in aggregate, a minimum of $5 million of the Units not
otherwise purchased under the Rights Offering by exercising their respective
Basic Subscription Privilege, on the terms and conditions set forth in this
Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows.
 
ARTICLE 1 INTERPRETATION
 
1.1 Definitions.  In this Agreement, unless something in the subject matter is
inconsistent therewith: “1933 Act” means the U.S. Securities Act of 1933, as
amended. “1934 Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Additional Subscription Privilege” means the entitlement of a holder of Rights,
who has exercised in full the Basic Subscription Privilege attaching to its
Rights, to subscribe pursuant to the Rights Offering for additional Units (if
such are available), as such entitlement is further detailed in the Prospectus.
 
 
 

--------------------------------------------------------------------------------

 
“Affiliate” for the purposes of Section 4.2 hereof only, has the meaning
ascribed thereto under Rule 405 under the 1933 Act and for all other purposes
has the meaning ascribed thereto under the Canada Business Corporations Act, as
amended, and in the case of the Standby Purchasers or Substituted Standby
Purchaser(s) includes all investment funds and other Persons that the Standby
Purchasers or Substituted Standby Purchaser(s), as the case may be, or an
Affiliate manages or exercises control over or in respect of which it has
discretionary trading authority over such investment fund’s or Person’s
investments.
 
“Agent” means Computershare Trust Company of Canada, in its capacity as
subscription agent for the Rights Offering or transfer agent or warrant agent
for RBC, as applicable.
 
“Agreement” means this standby purchase agreement, as such agreement may be
amended, supplemented or superseded from time to time.
 
“Basic Subscription Privilege” means the entitlement of a holder of Rights to
subscribe for Units pursuant to the Rights Offering, at a price equal to the
Subscription Price, as such entitlement is further detailed in the Prospectus.
 
“Blue Sky States” means the state of New York.
 
“Business Day” means any day, other than a Saturday or a Sunday, upon which
banks are open for business in the City of Vancouver, British Columbia.
 
“Canadian Qualifying Jurisdictions” means all of the provinces of Canada.
 
“Canadian Securities Commissions” means, collectively, the securities
commissions or similar securities regulatory authorities of the Canadian
Qualifying Jurisdictions.
 
“Closing Date” means one Business Days following the Expiry Date, or such other
date as may be agreed by RBC and the Standby Purchasers, which in no event will
be later than December 30, 2011.
 
“Current Shares” has the meaning set forth in the recitals to this Agreement.
 
“Closing Time” has the meaning set forth in Section 6.1.
 
“Exercise Price” means the Subscription Price, as adjusted pursuant to the terms
of the Warrants.
 
“Expiry Date” means the date on which the Rights will expire and become null and
void as set out in the Final Prospectus, such date expected to be on or about
the twenty-first day following the date on which the Final Prospectus is mailed
to holders of Shares as of the Record Date and which is expected to be on or
about December 29, 2011.
 
“Expiry Time” means 5:00 p.m. (Eastern time) on the Expiry Date.
 
 
 

--------------------------------------------------------------------------------

 
“Final Prospectus” means the final short form prospectus to be filed by RBC with
the Securities Commissions in the Canadian Qualifying Jurisdictions in
connection with the offer and sale of the Securities, as amended by any
Prospectus Amendment to the Final Prospectus.
 
“Governmental Entity” means any: (i) multinational, federal, provincial,
territorial, municipal, local or other governmental or public department,
central bank, court, commission, board, bureau, agency or instrumentality,
domestic or foreign; (ii) any subdivision or authority of any of the foregoing;
or (iii) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the above.
 
“Indemnified Party” has the meaning set forth in Section 8.3.
 
“Indemnifying Party” has the meaning set forth in Section 8.3.
 
“Laws” means any and all applicable laws including all statutes, codes,
ordinances, decrees, rules, regulations, municipal by-laws, judicial or arbitral
or administrative or ministerial or departmental or regulatory judgments,
orders, decisions, rulings or awards, instruments, policies, guidelines, and
general principles of common law and equity, binding on or affecting the Person
referred to in the context in which the word is used.
 
“Material Adverse Change” means any change, development, event or occurrence
with respect to the business, condition (financial or otherwise), properties,
assets, liabilities (contingent or otherwise), capital, cash flow, operations,
or results of operations or prospects of RBC and its subsidiaries, on a
consolidated basis, that is, or would reasonably be expected to be, material and
adverse to RBC and its subsidiaries, on a consolidated basis.
 
“Misrepresentation” means: (a) a “misrepresentation” as defined in Section 1(1)
of the Securities Act; or (b) as to any document, any untrue statement of a
material fact or omission to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
“NI45-101” has the meaning ascribed to it in Section 5.1(e).
 
“OAP” has the meaning given on the cover page of this Agreement.
 
“OPI III” has the meaning given on the cover page of this Agreement.
 
“OrbiMed Associates” has the meaning given on the cover page of this Agreement.
 
“Other Purchaser” means any purchaser of Rights in the Rights Offering other
than the Standby Purchasers and Substituted Standby Purchaser(s).
 
“Person” means an individual, corporation, partnership, limited partnership,
limited liability partnership, limited liability company, association, trust,
estate, custodian, trustee, executor, administrator, nominee or other entity or
organization, including (without limitation) a Governmental Entity or political
subdivision or an agency or instrumentality thereof.
 
 
 

--------------------------------------------------------------------------------

 
“Preliminary Prospectus” means the preliminary short form prospectus filed on
November 14, 2011 with the Securities Commissions in the Canadian Qualifying
Jurisdictions in connection with the Rights Offering, a draft copy of which has
been provided to the Standby Purchasers.
 
“Prospectus” means, collectively, the Preliminary Prospectus, the Final
Prospectus, and any Prospectus Amendment.
 
“Prospectus Amendment” means any amendment to the Preliminary Prospectus or the
Final Prospectus.
 
“Public Document” means the Preliminary Prospectus, Final Prospectus, Annual
Report on Form 20-F of RBC for the year ended December 31, 2010, as amended, all
Reports of Foreign Issuer of RBC on Form 6-K filed with the SEC since December
31, 2010 and all documents incorporated by reference therein; provided for the
purposes of Section 4.1(n), “Public Document” shall not included any document
filed with the SEC or incorporated by reference into any of the foregoing after
the date of this Agreement.
 
“Qualifying Jurisdictions” means the Canadian Qualifying Jurisdictions, the
United States and the Blue Sky States.
 
“RBC” has the meaning given on the cover page of this Agreement.
 
“Record Date” means the record date for the purpose of the Rights Offering that
will be established by RBC in the Final Prospectus, which is expected to be on
or about December 7, 2011.
 
“Regulation D” has the meaning ascribed to it in Section 4.2(b).
 
“Regulation S” means Regulation S promulgated by the SEC pursuant to the 1933
Act.
 
“Restrictive Legend” has the meaning ascribed to it in Section 4.2(i).
 
“Rights” means the transferable rights to subscribe for Units offered by RBC in
the Rights Offering pursuant to the Basic Subscription Privilege and the
Additional Subscription Privilege at the Subscription Price.
 
“Rights Offering” means the offering by RBC of Rights to the holders of Shares
on the Record Date, to purchase Units at the Subscription Price, as described in
the Prospectus and in accordance with Article 2.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 144A” means Rule 144A promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
 
 

--------------------------------------------------------------------------------

 
“Sale” has the meaning ascribed to it in Section 3.1(l). “SEC” means the U.S.
Securities and Exchange Commission. “Securities” means the Rights, the Shares
and Warrants issuable upon exercise of the
 
 
Rights and the Underlying Shares issuable upon exercise of the
Warrants.  “Securities Act” means the Securities Act (Ontario), as amended.
“Securities Commissions” means, collectively, the securities commissions or
similar

 
 
securities regulatory authorities of the Qualifying Jurisdictions. “Securities
Laws” means all applicable securities Laws of each of the Qualifying

 
 
Jurisdictions, the applicable rules of the TSX and the rules of the OTC Bulletin
Board. “Seller” has the meaning ascribed to it in Section 3.1(l). “Shares” means
common shares in the capital of RBC. “Standby Commitment” has the meaning set
forth in Section 2.2(d). “Standby Purchasers” has the meaning given on the cover
page of this Agreement. “Standby Purchaser Common Shares” has the meaning
ascribed to it in Section 3.1(l).  “Standby Units” has the meaning set forth in
Section 2.2(c). “Subscription Price” means $0.0746 per Standby Unit.
“Substituted Purchaser Conditions” means, in respect of an Affiliate of a
Standby

 
Purchaser that such Standby Purchaser proposes to be a Substituted Standby
Purchaser (the “Proposed Person”) as contemplated in Section 2.2, a Person that
satisfies the following conditions:
 
(a) the Proposed Person makes each of the representations and warranties of such
Standby Purchaser set forth in Sections 2.7 and 5.1 (except, if inapplicable,
Section 5.1(f)) and, to the extent applicable, in (b)(i) and (ii) below, subject
in each case to Section 5.2, mutatis mutandis, and agrees to be bound by the
other covenants and agreements of a Standby Purchaser hereunder, pursuant to a
letter of representations in form satisfactory to RBC, acting reasonably,
executed and delivered by the Proposed Person and the Standby Purchaser to RBC;
and
 
(b) if the Proposed Person is resident in or otherwise subject to the laws of a
jurisdiction other than any of the provinces or territories of Canada,
 
(i) the purchase of the relevant Standby Units by the Proposed Person would
comply with the laws of such jurisdiction; and
 
(ii) RBC would not, as a result of such purchase, be obliged to register the
relevant Standby Units or any other Shares or Warrants or file a prospectus or
other


 
 

--------------------------------------------------------------------------------

 
disclosure document, or be obliged to make any filings (other than a Form D
under the 1933 Act and filings required under the 1934 Act) or become subject to
any reporting or disclosure obligations that it is not already obligated to make
or by virtue of this transaction will be obligated to make, in each case
pursuant to the laws of any jurisdiction.
 
“Substituted Standby Purchaser” means one or more Affiliates of a Standby
Purchaser
(a) as such Standby Purchaser designates in a notice to RBC and (b) that
satisf(y/ies) the Substituted Purchaser Conditions, in each case not less than
two Business Days prior to the Closing Date.
 
“TSX” means the Toronto Stock Exchange.
 
“Underlying Shares” means the Shares issuable upon due exercise of the Warrants.
 
“Units” means the Shares and the Warrants issuable upon exercise of the Rights.
 
“Warrants” means the common share purchase warrants entitling a holder to
purchase one Share for the Exercise Price for 60 months following the closing of
the Rights Offering.
 
1.2 Headings, Etc. The division of this Agreement into articles, sections,
paragraphs and clauses and the provision of headings are for the convenience of
reference only and will not affect the construction or interpretation of this
Agreement.  The terms “this Agreement”, “hereof, “hereunder” and similar
expressions refer to this Agreement as a whole and not to any particular
article, section, paragraph, clause or other portion hereof and include any
agreement or instrument supplemental or ancillary hereto.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
articles, sections, paragraphs or clauses are to articles, sections, paragraphs
or clauses of this Agreement.
 
1.3 Plurality and Gender. Words importing the singular number only will include
the plural and vice versa, words importing any gender will include all genders
and the words importing Persons will include individuals, partnerships, trusts,
corporations, governments and governmental authorities.
 
1.4 Currency. Unless otherwise specifically stated, all references to dollars
and cents in this Agreement are to the lawful currency of Canada.
 
1.5 Governing Law. This Agreement will be governed by, interpreted and enforced
in accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, without reference to the principles of
conflicts of laws.  Each party hereby unconditionally and irrevocably submits to
the exclusive jurisdiction of the courts of the Province of British Columbia in
respect of all matters arising out of this Agreement.
 
1.6 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable in whole or in part, such invalidity or unenforceability will
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof will continue in full force and
effect.  The parties hereto agree to negotiate in good faith a substitute
provision which will be as close as possible to the intention of any invalid or
unenforceable provision as may be valid or enforceable.  The invalidity or
unenforceability of any provision in any particular jurisdiction will not affect
its validity or enforceability in any other jurisdiction where it is valid or
enforceable.
 
 
 

--------------------------------------------------------------------------------

 
1.7 Statutes. Any reference to a statute, act or law will include and will be
deemed to be a reference to such statute, act or law and to the rules,
regulations, instruments and policies made pursuant thereto, with all amendments
made thereto and in force from time to time, and to any statute, act or law that
may be passed which has the effect of supplementing or superseding such statute,
act or law so referred to.
 
ARTICLE 2 STANDBY COMMITMENT
 
2.1 Conduct of Rights Offering. Subject to and in accordance with the terms
hereof, RBC agrees to offer, in accordance with Securities Laws and pursuant to
the Prospectus, the Rights and the Units issuable upon the exercise of the
Rights to Persons that are the holders of record of Shares on the Record Date:
(i) with an address in the Canadian Qualifying Jurisdictions; or (ii) with an
address in any other jurisdiction that RBC has satisfied itself is entitled to
receive the Securities under the Rights Offering in accordance with the laws of
such jurisdiction and without obliging RBC to register the Securities or file a
prospectus or other disclosure document or to make any other filings (other than
a Form D under the 1933 Act and filings required under the 1934 Act) or become
subject to any reporting or disclosure obligations that RBC is not already
obligated to make.
 


2.2 Standby Commitment.
 
(a) Subject to and in accordance with the terms hereof, the Standby Purchasers
will purchase, or will cause a Substituted Standby Purchasers to purchase, from
RBC, and RBC hereby agrees to sell to the Standby Purchaser or any Substituted
Standby Purchaser, as the case may be, at the Subscription Price and on the
Closing Date, the Standby Units, with the allocation of such Standby Units
amongst the Standby Purchasers and Substituted Standby Purchasers to be made by
the Standby Purchasers in their sole discretion.
 
(b) The Standby Purchasers will exercise their respective Basic Subscription
Rights in accordance with Section 5.l(f).
 
(c) The aggregate number of Units to be purchased by the Standby Purchasers and
the Substituted Standby Purchasers (the “Standby Units”) pursuant to this
Section 2.2 will be calculated as:
 
(i) the number of Units authorized to be issued on the Record Date pursuant to
the exercise of the Rights; minus
 
(ii) the aggregate number of Units subscribed for and taken up under the Rights
Offering by the Standby Purchasers and Substituted Standby Purchasers pursuant
to their Basic and Additional Subscription Privilege; minus
 
(iii) the number of Units subscribed for and taken up under the Rights Offering
by other Persons pursuant to their Basic and Additional Subscription
Privileges); provided that the number of Standby Units shall be limited such
that the gross proceeds from the Rights Offering and the sale of the Standby
Units will not exceed an aggregate of $8.0 million and provided further that the
aggregate Subscription Price to be paid by the Standby Purchasers and the
Substituted Standby Purchasers collectively with respect to the Units (including
the Standby Units) will not exceed $5 million.
 
 
 

--------------------------------------------------------------------------------

 
(d) The commitments by and agreements of, the Standby Purchasers referred to in
this Section 2.2 are referred to as the “Standby Commitment”.
 
2.3 [Reserved]
 
2.4 No Fractional Shares. No fractional Shares or Warrants will be issued upon
exercise of Rights. Where the exercise of Rights would appear to entitle the
Standby Purchaser or the Substituted Standby Purchaser, as applicable, to
fractional Shares or Warrants, such entitlement will be reduced to the next
lowest whole number of Shares or Warrants, without payment for any Right that
therefore cannot be exercised for a Share or Warrants.
 
2.5 Payment for Standby Units. Subject to and in accordance with the terms
hereof, on the Closing Date, the Standby Purchasers will, subject to Section 2.9
hereof, pay or will cause its respective Substituted Standby Purchaser to pay,
as the case may be, in immediately available funds by wire transfer to an
account designated by RBC, or by certified cheque payable to RBC, the aggregate
Subscription Price that is payable for the Standby Units to be purchased by it
hereunder and RBC will issue the Standby Units to the Standby Purchaser or
Substituted Standby Purchaser, as the case may be.
 
2.6 Restrictions on Sale. Except as contemplated by this Agreement, each of the
Standby Purchasers agrees, and agrees to cause its respective Substituted
Standby Purchaser(s), if any, not to sell or distribute, directly or indirectly,
its Standby Units in such a manner as to:
(a) require registration by RBC of the Standby Units or the filing by RBC of a
prospectus or any similar document in any jurisdiction; or (b) result in RBC
becoming subject to reporting or disclosure obligations to which it is not
subject as at the date of this Agreement, and to sell the Standby Units in
accordance with all applicable Securities Laws.
 
2.7 Representations and Warranties of the Standby Purchasers as to Investment
Intent. Each Standby Purchaser represents and warrants, severally and not
jointly, to and with RBC, on its own behalf and also in respect of and on behalf
of its Substituted Standby Purchaser, if any, that it and each of its
Substituted Standby Purchasers, as applicable, is acquiring the Standby Units as
principal and for investment and not with a view to, and has not offered or sold
any Standby Units in connection with, the sale or distribution thereof.
 
2.8 No Fee to Standby Purchasers. The Standby Purchasers will not be entitled to
receive any fee from RBC in connection with the Standby Commitment.
 
2.9 Rights of Set-Off. In satisfaction of all or any portion of the Subscription
Price payable by the Standby Purchasers and any Substituted Standby Purchaser
for the Standby Units, the Standby Purchasers shall have the right to set-off
amounts owed by RBC to the Standby Purchaser on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 3 COVENANTS OF RBC
 
3.1 Subject to and in accordance with the terms hereof, RBC undertakes and
agrees with and in favour of the Standby Purchasers that:
 
(a) Final Prospectus and Qualification. RBC will file with the Canadian
Securities Commissions, the Final Prospectus (in the English and French
languages, as appropriate) relating to the proposed distribution of the
Securities, and take all other steps and proceedings that may be necessary in
order to qualify the distribution of the Securities in each of the Canadian
Qualifying Jurisdictions in which the Final Prospectus has been filed.
 
(b) Supplementary Material. If required by Securities Laws in the Canadian
Qualifying Jurisdictions, it will prepare any amendments to the Prospectus or
any documentation supplemental thereto or any amending or supplemental
documentation or any similar document required to be filed by it under the
Securities Laws of the Canadian Qualifying Jurisdictions.  It will also
promptly, and in any event within any applicable time limitation, comply with
all applicable filing and other requirements under the Securities Laws as a
result of any Material Adverse Change.
 
(c) Consents and Approvals. It will use its reasonable efforts to obtain all
necessary consents, approvals or exemptions for the creation, offering and
issuance of the Securities in the Canadian Qualifying Jurisdictions as
contemplated herein and in the Prospectus and the entering into and performance
by it of this Agreement (including, for greater certainty and without
limitation, the issuance of the Rights and the Units issuable upon the exercise
of such Rights, and the Underlying Shares upon the exercise of the Warrants).
 
(d) Compliance with U.S. Securities Law Requirements. It will take all action as
may be required or appropriate to perfect the exemption from the registration
requirements under the 1933 Act provided by Rule 506 of Regulation D thereunder,
and to make such post-closing notice filings as are required under applicable
state securities laws, with respect to the issuance of the Securities and the
Underlying Securities in the United States.
 
(e) Cease Trade Order or Other Investigation. From the date hereof through the
earlier of: (i) the Closing Date; and (ii) the termination of this Agreement, it
will immediately notify the Standby Purchasers in writing of any written demand,
request or inquiry (formal or informal) by any Securities Commission, the TSX,
the OTC Bulletin Board or other Governmental Entity that concerns any matter
relating to the affairs of RBC that may affect the Rights Offering, the
transactions contemplated herein, or any other matter contemplated by this
Agreement, or that relates to the issuance, or threatened issuance, by any such
authority of any cease trading or similar order or ruling relating to any
securities of RBC.  Any notice delivered to the Standby Purchasers as aforesaid
will contain reasonable details of the demand, request, inquiry, order or ruling
in question.  RBC will use its best efforts to prevent the issuance of any
orders contemplated by this Section 3.1(e) and, if issued, to obtain their
prompt withdrawal.
 
(f) TSX Listing. It has taken, or will take, all action as may be required and
appropriate so that the Rights, the Shares issuable upon exercise of the Rights
and the Underlying Shares issuable upon exercise of the Warrants, on or before
the date on which the initial mailing of the Final Prospectus is made in the
Canadian Qualifying Jurisdictions to RBC shareholders as of the Record Date have
been conditionally approved for listing on the TSX, subject to receipt of
customary final documentation.
 
(g) Securities Laws. It will take all action as may be necessary and appropriate
so that the Rights Offering, the issuance and sale of the Standby Units and the
transactions contemplated in this Agreement will be effected in accordance with
Securities Laws.  It will consult with the Standby Purchasers and their advisors
upon their reasonable request regarding the manner in which the Rights Offering,
the issuance and sale of the Standby Units and the other transactions
contemplated herein will comply with applicable Securities Laws, and it will
provide to the Standby Purchasers and their advisors copies of any documents
that are to be submitted by it to any Securities Commission or other regulatory
authority for such purpose prior to being so submitted and it will give the
Standby Purchasers and their advisors an opportunity to comment on same.
 
 
 

--------------------------------------------------------------------------------

 
(h) Obtaining of Report. It will cause the Agent to deliver to the Standby
Purchasers, promptly upon request during the pendency of the Rights Offering
and, in any event, as soon as is practicable following the Expiry Time, details
concerning the total number of Units duly subscribed and paid for by holders of
Rights under the Rights Offering, including (without limitation) those Units
subscribed and paid for pursuant to the Additional Subscription Privilege.
 
(i) No Issuance of Securities. Other than as contemplated by this Agreement,
during the period from the date hereof until the Closing Date, RBC will not
issue any Securities or securities convertible or exchangeable or exercisable
into Securities other than the grant or exercise of any options and other
securities outstanding under RBC’s equity incentive plan or the exercise of any
other convertible, exchangeable Securities outstanding as of the date hereof.
 
(j) Cooperation. RBC will cooperate, and cause its respective Affiliates,
officers, employees, agents, auditors and other representatives to cooperate,
with each Standby Purchaser or Substituted Standby Purchaser or any of their
respective Affiliates by providing such information and assistance at such time
and to the extent reasonably requested by any such Persons (and in any event as
soon as practicable following such request) in connection with the preparation
and filing by any such Person of any return, declaration, report or similar
statement (including any attached schedules) required to be filed by such Person
with respect to its holdings, or disposition of any of its holdings, from time
to time of Rights, Shares (including Underlying Shares), Warrants or other
securities of RBC.
 
(k) Furnishing Information. So long as any of the Shares, Warrants or Underlying
Shares held by a Standby Purchaser, Substituted Standby Purchaser or Affiliate
thereof shall, at any time, constitute “restricted securities” within the
meaning of Rule 144(a)(3), upon written request, RBC shall (regardless of
whether RBC is at such time subject to Sections 13 or 15(d) of the 1934 Act)
provide to any holder, beneficial owner or prospective purchaser of such
securities, the information required to be delivered pursuant to Rule 144A(d)(4)
to facilitate the resale of such securities pursuant to Rule 144A. Until the
time that no Standby Purchaser or Substituted Standby Purchaser owns Shares
(including Underlying Shares) or Warrants, RBC covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by RBC after the date hereof pursuant
to the 1934 Act and the Securities Laws.  Until such time that no Standby
Purchaser or Substituted Standby Purchaser owns Shares (including Underlying
Shares) or Warrants, RBC shall prepare and furnish to the Standby Purchasers and
Substituted Standby Purchaser(s) (i) copies of documents or reports, if any,
that RBC is required to file with the SEC pursuant to Section 13 or 15(d) of the
1934 Act and (ii) the reports required to be provided to the Standby Purchasers
and Substituted Standby Purchaser(s) pursuant to the Securities Laws and will
deliver such reports to the Standby Purchasers and Substituted Standby
Purchaser(s) in accordance with the Securities Laws.  Any such document or
report that RBC files with the SEC through the SEC’s EDGAR system or SEDAR, as
applicable, shall be deemed furnished to the Purchasers for purposes of this
Section 3.1(k) at the time such documents are filed or furnished via the
Commission’s EDGAR system or SEDAR, as applicable.
 
(l) Resales. In addition to the other covenants of RBC set forth herein, RBC
agrees to the following in connection with any sale (each a “Sale”) of Shares
issuable upon the exercise of Rights or Warrants (the “Standby Purchaser Common
Shares”) by any Standby Purchaser or Substituted Standby Purchaser or any of
their respective Affiliates (each a “Seller”) to any Person:
 
(i) RBC will not object to the Sale, provided that such Sale conducted in
accordance with all applicable Securities Laws, demonstrated to the satisfaction
of RBC, acting reasonably.
 
(ii) If true at such time, RBC will provide the Seller, promptly upon Seller’s
request, a certificate stating that (A) the Standby Purchaser Common Shares are
not of the same class as securities listed on a national securities exchange
registered under Section 8 of the 1934 Act, or quoted in a U.S. automated
inter-dealer quotation system, or securities convertible or exchangeable for
securities so listed or quoted; (B) RBC is a “foreign issuer” within the meaning
of Rule 902(e) of Regulation S; (C) RBC has not engaged in any “directed selling
efforts” in the U.S. within the meaning of Rule 902(c) of Regulation S; and (D)
there is no “substantial U.S. market interest” with respect to the class of
securities to be offered or sold within the meaning of Rule 902(j) of Regulation
S.


 
 

--------------------------------------------------------------------------------

 
(iii) Following the closing, RBC will not engage in “directed selling efforts”
in the U.S. with respect to the Standby Purchaser Common Shares.
 
(iv) RBC represents and warrants that it has reviewed this Section 3.1(l) with
its attorneys and the Agent and any other party whose approval or other efforts
may be necessary in order to effectuate a Sale and that all such Persons have
approved the procedures set forth in this Section 3.1(l).
 
(v) RBC will use its best efforts to cause the Agent and any other Person whose
approval or efforts may be necessary in order to effectuate a Sale to so
approve, process and effectuate the Sale.
 
(vi) In connection with any Sale that is not effectuated on the TSX, RBC agrees,
subject to compliance with applicable securities laws to use its reasonable best


 
 

--------------------------------------------------------------------------------

 
efforts to assist the Seller in effectuating such sale, including by making
available to any offerees or prospective purchasers (A) such information
regarding RBC and its business, operations and financial condition as the Seller
may reasonably request, (B) members of management to discuss the business,
operations and financial condition of RBC, and (C) such other information as the
Seller may reasonably request in order to facilitate such Sale. Notwithstanding
the foregoing, RBC will not be required to (i) assist a Seller in identifying or
soliciting any offerees or prospective purchasers, (ii) file any registration
statement, prospectus or any similar document in any jurisdiction, (iii) take
any action that would result in RBC becoming subject to reporting or disclosure
obligations to which it is not already subject, or (iv) disclose any material
non-public information.
 
ARTICLE 4 REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF RBC
 
4.1 RBC represents, warrants and covenants to the Standby Purchasers that:
 
(a) RBC and each of its subsidiaries has been duly organized and is validly
existing and has all requisite power to conduct its business as currently
conducted and is duly qualified to transact business and is in good standing in
each jurisdiction in which the material conduct of its business or its ownership
or leasing of material property requires such qualification.
 
(b) The authorized capital of RBC consists of an unlimited number of Shares, of
which there were, as of the Business Day immediately prior to the date hereof,
38,950,262 Shares issued and outstanding. Except as described in this subsection
(b) and other than the Standby Purchasers and their respective designates as
contemplated by this Agreement, no Person has any agreement or option or any
right or privilege (whether by law, preemptive or contractual) capable of
becoming an agreement or option for the purchase from RBC, of any Shares or
other securities of RBC other than stock options granted pursuant to RBC’s
equity incentive plan and other convertible, exchangeable securities outstanding
as of the date hereof.
 
(c) When issued and delivered to the respective purchaser and paid for by the
respective purchaser in accordance with the terms and conditions of the Rights
Offering, the terms and conditions of this Agreement and/or the indenture
governing the Warrants, the Securities (including the Underlying Shares) will be
validly issued, fully paid and non-assessable and will be free and clear of all
liens, pledges, claims, encumbrances, security interests and other restrictions,
except for any restrictions on resale or transfer imposed by applicable
Securities Laws. The issuance of the Securities (including the Underlying
Shares) will not be subject to any pre-emptive or similar rights (it being
acknowledged by the Standby Purchasers that the number of Standby Units that
they may be entitled to receive pursuant to this Agreement will depend on the
number of Units issued to Other Purchasers prior to the Expiry Time).
 
(d) RBC will reserve and set aside sufficient Shares and Underlying Shares in
its treasury to issue the Standby Units and upon issuance thereof and receipt by
RBC of payment therefor, the Shares and the Underlying Shares will, at the time
of issuance be duly and validly issued as fully paid and non-assessable.
 
(e) The execution, delivery and performance by RBC of this Agreement:
 
(i) has been duly authorized by all necessary corporate action on its part;
 
(ii) does not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) violate its constating documents or
by-laws or any resolution of the directors or shareholders of RBC or result in a
breach of, a violation of, or constitute a default under, or conflict with, any
provision of any material indenture, mortgage, note, agreement (written or
oral), contract, joint venture, partnership agreement, lease, judgment, decree,
order, licence or other material instrument to which RBC or any of its
subsidiaries is a party or by which RBC or any of its subsidiaries or any of
their respective properties or assets is bound; and


 
 

--------------------------------------------------------------------------------

 
(iii) will not result in the violation of any applicable Law;
 
excluding such breaches, violations or conflicts that would not, individually or
in the aggregate, result in a Material Adverse Change or have a material adverse
effect on the Rights Offering or on the other transactions contemplated
hereunder.
 
(f) This Agreement has been duly executed and delivered by RBC and constitutes a
legal, valid and binding obligation of RBC, enforceable against it in accordance
with its terms, subject only to:
 
(i) any limitation under applicable Laws relating to bankruptcy, insolvency,
arrangements or other laws of general application affecting the enforcement of
creditors’ rights; and
 
(ii) the discretion that a court may exercise in the granting of equitable
remedies such as specific performance and injunction.
 
(g) RBC is a reporting issuer (or equivalent where applicable) in good standing
in all of the Canadian Qualifying Jurisdictions and is in compliance in all
material respects with all continuous and timely disclosure obligations under
applicable Securities Laws of the Canadian Qualifying Jurisdictions, and,
without limiting the generality of the foregoing, there has not occurred any
Material Adverse Change since January 1, 2011 that has not been publicly
disclosed, and except to the extent that information contained in a document is
superseded by a document filed subsequently pursuant to Securities Laws, none of
the documents filed by or on behalf of RBC pursuant to Securities Laws since
January 1, 2011 contain a Misrepresentation at the date thereof.
 
(h) RBC is qualified to file a prospectus in the form of a short form prospectus
pursuant to the provisions of National Instrument 44-101 — Short Form Prospectus
Distributions.
 
(i) Each of the consolidated financial statements of RBC contained in the Public
Documents (in each case, as amended through the date hereof), including those
contained in each Public Document filed after the date hereof until the Closing
Date: (i) complies or, when filed, will comply as to form in all material
respects with all Securities Laws of the provinces and territories of Canada;
(ii) has been or, when filed, will have been prepared in accordance with
Canadian or United States generally accepted accounting principles, as
applicable, applied on a consistent basis with those of the comparable prior
period (except as may be indicated in the notes thereto or, in the case of
unaudited interim financial statements, as may be permitted by applicable
Securities Laws); and (iii) fairly presents, or when filed will fairly present,
in all material respects, the consolidated financial position of RBC and its
subsidiaries as at the respective dates thereof and the consolidated results of
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements may omit notes which are not required in unaudited
financial statements and are subject to normal and recurring year-end
adjustments. As of the time they were filed, or as subsequently amended or
superseded by a filing prior to the date of this Agreement, none of the
documents publicly filed by or on behalf of RBC under RBC’s profile on SEDAR or
with the SEC on or after January 1, 2011, including without limitation the
Public Documents, contained any Misrepresentation.
 
(j) No order ceasing or suspending the trading of RBC’s securities is
outstanding against RBC or any of its directors, officers or promoters.
 
(k) No consent, approval, order or authorization of, or declaration with any
Governmental Entity or any third party is required by or with respect to RBC or
any of its Affiliates in connection with the execution and delivery of this
Agreement or the consummation of the transactions by RBC contemplated hereby,
other than the consents, approvals, or authorizations that may be required by
the Securities Laws of any Qualifying Jurisdictions, all of which will be
received by RBC on or prior to the Closing Date and other than customary
post-closing filings in the United States in connection with the issuance of the
Standby Units all of which has been or will be timely filed.
 
 
 

--------------------------------------------------------------------------------

 
(l) RBC is not in violation in any material respect of any of the rules and
policies of the TSX, including (without limitation) the applicable listing
requirements of the TSX, and its Shares are currently listed thereon.
 
(m) There are no legal or governmental proceedings pending, or to RBC’s
knowledge, threatened to which RBC or any of its subsidiaries is a party and
which, if determined adversely, would result in a Material Adverse Change, other
than proceedings accurately described in all material respects in the Public
Documents, and proceedings that would not have a material adverse effect on the
power or ability of RBC to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement.
 
(n) RBC is not in material violation of any term or provision of the constating
documents or by-laws of RBC or any resolution of the directors or shareholders
of RBC or any material contract, mortgage, note, indenture, joint venture or
partnership arrangement, agreement (written or oral) or other material
instrument to which RBC or any of its subsidiaries is a party or by which RBC or
any of its subsidiaries or any of their respective properties or assets is bound
or any applicable Law excluding such breaches, violations or conflicts that have
been disclosed in the Public Documents or that would not individually or in the
aggregate, have a material adverse effect on RBC.
 
(o) At the time of filing of the Final Prospectus and at the Closing Time on the
Closing Date, the Final Prospectus will comply with Securities Laws of the
Canadian Qualifying Jurisdictions and shall not contain any Misrepresentations,
provided that the foregoing will not apply to any information contained in the
Final Prospectus relating to any Standby Purchaser that such Standby Purchaser
has provided for inclusion in such Final Prospectus.
 
4.2 Compliance with U.S. Securities Laws.
 
(a) Immediately prior to June 30, 2011, RBC was a foreign private issuer as that
term is defined in Rule 405 under the 1933 Act.  On June 30, 2011, RBC
determined that it failed to qualify as a foreign private issuer.
 
(b) Neither RBC, its Affiliates, or any Person acting on its or their behalf has
engaged or will engage in any directed selling efforts as defined in Regulation
S in the United States or has engaged or will engage in any form of general
solicitation or general advertising as set forth in Regulation D under the 1933
Act (“Regulation D”) or in any conduct involving a public offering within the
meaning of Section 4(2) of the 1933 Act in connection with the offer or sale of
the Securities (including the Underlying Shares) in the United States.
 
(c) RBC is not, and upon the issuance and sale of the Securities (including the
Underlying Shares) as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be, registered or
required to register as an “investment company” within the meaning of the U.S.
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder.
 
(d) Neither RBC nor any of its Affiliates has, in the past 6 months, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy, sell or offer to
sell or otherwise negotiate in respect of any security which is or would be
integrated with the sale of the Securities (including the Underlying Shares) in
a manner that would require the Securities (including the Underlying Shares) to
be registered under the 1933 Act.
 
(e) Except with respect to offers and sales made to accredited investors in the
United States in compliance with Regulation D or otherwise pursuant to an
exemption from the registration requirements of the 1933 Act, neither RBC nor
any of its Affiliates, nor any Person acting on their behalf, has made or will
make (i) any offer to sell or any solicitation of an offer to buy any of the
Securities (including the Underlying Shares) to any Person located in the United
States, or (ii) any sale of the Securities (including the Underlying Shares),
unless, at the time the buy order was or will be originated, the purchaser was
outside of the United States or RBC, its Affiliates or any Person acting on
their behalf reasonably believes that the purchaser was outside the United
States.
 
 
 

--------------------------------------------------------------------------------

 
(f) Neither RBC nor any of its Affiliates (i) has taken or will take any action
that would cause the registration exemptions in Regulation S, Section 4(2) under
the 1933 Act or Rule 506 of Regulation D to be unavailable for the offer and
sale of Securities (including the Underlying Shares) pursuant to this Agreement,
or (ii) has been subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently enjoining that
Person for failure to comply with Rule 503 of Regulation D.
 
(g) It is not necessary in connection with the offer, sale and delivery of the
Securities (including the Underlying Shares) to the Standby Purchasers, the
Substituted Standby Purchasers, if any, or their respective assignees in the
manner contemplated by this Agreement and the Prospectus to register the
Securities (including the Underlying Shares) under the 1933 Act.
 
(h) RBC does not believe that it was a “passive foreign investment company”
within the meaning of the United States Internal Revenue Code of 1986, as
amended, for the taxable year ended December 31, 2010.
 
(i) RBC agrees that upon the original issuance of the Shares, Warrants and
Underlying Shares issuable on exercise of the Warrants, and until such time as
is no longer required under applicable requirements of the 1933 Act or
applicable state laws, all certificates issued to the Standby Purchasers and the
Substituted Standby Purchasers representing such securities, and all
certificates issued in exchange therefor or in substitution thereof, will bear,
on the face of such certificates, the following legend (the “Restrictive
Legend”):


 
 

--------------------------------------------------------------------------------

 
“THE SECURITIES REPRESENTED HEREBY [AND IF WARRANTS, THE FOLLOWING SHALL BE
INCLUDED: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF] HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF RESPONSE
BIOMEDICAL CORPORATION THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. THE PRESENCE OF THIS LEGEND MAY IMPAIR THE ABILITY OF THE HOLDER HEREOF TO
EFFECT “GOOD DELIVERY” OF THE SECURITIES REPRESENTED HEREBY ON A CANADIAN STOCK
EXCHANGE.”
 
4.3 Survival. All representations and warranties of RBC contained herein or
contained in any document delivered pursuant to this Agreement or in connection
with the Rights Offering herein contemplated, will survive the completion of the
purchase of Standby Units by the Standby Purchasers or the Substituted Standby
Purchaser(s) and will continue in full force and effect for a period of 18
months notwithstanding any investigation, inquiry or other steps which may be
taken by or on behalf of the Standby Purchasers.
 
ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE STANDBY PURCHASERS
 
5.1 Representations. Each of the Standby Purchasers represents, warrants and
covenants, as applicable, on a several and not joint basis, to RBC that:


 
 

--------------------------------------------------------------------------------

 
(a) Such Standby Purchaser is legally competent to execute this Agreement and to
take all actions pursuant hereto.
(b) The execution, delivery and performance by such Standby Purchaser of this
Agreement:
 
(i) has been duly authorized by all necessary action on its part;
 
(ii) does not (or would not with the giving of notice, the lapse of time or the
happening of any other event or condition) result in a breach or a violation of,
or conflict with, any of the terms or provisions of any agreement or instrument
to which such Standby Purchaser is a party that would, individually or in the
aggregate, have a material adverse effect on the ability of it to perform its
obligations hereunder; and


(iii) will not result in the violation of any applicable Law that would
individually or in the aggregate have a material adverse effect on the ability
of it perform its obligations hereunder.
 
(c) This Agreement has been duly executed and delivered by such Standby
Purchaser and constitutes a legal, valid and binding obligation of such Standby
Purchaser, enforceable against it in accordance with its terms, subject only to:
 
(i) any limitation under applicable Laws relating to bankruptcy, insolvency,
arrangement or other laws of general application affecting the enforcement of
creditors’ rights; and
 
(ii) the discretion that a court may exercise in the granting of equitable
remedies such as specific performance and injunction.
 
(d) No consent, approval, order or authorization of, or declaration with, any
Governmental Entity is required by or with respect to such Standby Purchaser in
connection with the execution and delivery of this Agreement or the consummation
of the transactions by such Standby Purchaser contemplated hereby, other than:
 
(i) as may be required by any Securities Laws in the Canadian Qualifying
Jurisdictions; and
 
(ii) as may be required by any Securities Commission in the Canadian Qualifying
Jurisdictions or with any competition or antitrust authority, except where the
failure to obtain such consents, approvals, orders or authorizations of, or make
such declarations with, any Governmental Entity, individually or in the
aggregate, would not have a material adverse effect on the ability of such
Standby Purchaser to perform its obligations hereunder.
 
(e) The Standby Purchaser will provide to RBC at least three Business Days prior
to the filing of the Final Prospectus with the Securities Commissions in the
Canadian Qualifying Jurisdictions evidence in the form of a letter addressed to
the applicable Securities


 
 

--------------------------------------------------------------------------------

 
Commissions or such other documentation as may be reasonably required by them,
that such Standby Purchaser has the financial ability to carry out the “standby
commitment” (as defined under National Instrument 45-101 - Rights Offerings of
the Canadian Securities Administrators (“NI45-101”)) constituted by this
Agreement, as required by Part 6 of NI 45-101.
 
(f) Such Standby Purchaser will exercise its Basic Subscription Privilege in
full.
(g) Subject to the provisions of this Agreement, such Standby Purchaser has had
access to such information concerning RBC as such Standby Purchaser has
considered necessary to enter into this Agreement and to undertake its
obligations hereunder (provided that it is acknowledged and agreed that RBC
shall publicly disclose on or prior to the date on which the initial mailing of
the Final Prospectus is made in the Canadian Qualifying Jurisdictions to RBC
shareholders as of the Record Date any such information that may theretofore
constitute material nonpublic information).
 
(h) Such Standby Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and is able to bear the economic risks of such
investment.
 
(i) If required under applicable Laws or Securities Laws or under the rules and
policies of the TSX, the Standby Purchaser will execute, deliver and file and
otherwise assist RBC in filing such required reports and such other required
documents with respect to the issue of the Rights, Units and Standby Units,
provided that RBC acknowledges and agrees that it has not engaged any Standby
Purchaser to act as underwriter (as defined under applicable Securities Laws)
and each Standby Purchaser will not be required to sign a certificate in the
Prospectus in that capacity or any other capacity.
 
(j) it:
 
(i) understands that that any Standby Units and Underlying Shares, issuable on
the exchange or exercise of such Rights and Warrants acquired by it have not
been and will not be registered under the 1933 Act and that the sale to it
contemplated hereby is being made in reliance on a private placement exemption
pursuant to Regulation D;
 
(ii) has received a copy, for its information only, of the Prospectus;
 
(iii) is an “accredited investor” as defined in Rule 501 under the 1933 Act, as
amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act;
 
(iv) acknowledges that it is not purchasing the Standby Units and Underlying
Shares issuable on the exercise of the Warrants as a result of any general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;
 
(v) agrees that it will not offer, sell or otherwise transfer any of the Shares
or Underlying Shares issuable on the exercise of the Warrants, directly or
indirectly, unless:
(1) the sale is to RBC; or
 
(2) (i) the sale is to a “qualified institutional buyer” within the meaning of
Rule 144A, in compliance with the requirements of Rule 144A, and (ii) a
purchaser’s letter containing representations, warranties and agreements
substantially similar to those contained in Section 2.7 and this Section 5.1(j)
(except that such purchaser’s letter need not contain the representation set
forth in paragraph 5.1(j)(ii) above, should refer to reliance upon Rule 144A
instead of Regulation D, and should certify that the purchaser is a qualified
institutional buyer) if executed by the purchaser and delivered to RBC prior to
the sale; or
 
 
 

--------------------------------------------------------------------------------

 
(3) the sale is made outside the U.S. in compliance with the requirements of
Regulation S and in compliance with applicable local laws and regulations; or
 
(4) the sale is made pursuant to an exemption from registration by Rule 144, if
available; or
 
(5) the sale is made in a transaction that does not require registration under
the 1933 Act or any applicable U.S. state laws and regulations governing the
offer and sale of securities;  and, in the case of subparagraphs (4) or (5), or
except as provided in Section 3(m) above, subparagraph (3), it has furnished to
RBC and the Agent an opinion of counsel of recognized standing reasonably
satisfactory to RBC;
 
(vi) understands and acknowledges that upon the original issuance of the Shares,
Warrants and Underlying Shares issuable on exercise of the Warrants, and until
such time as is no longer required under applicable requirements of the 1933 Act
or applicable state laws, all certificates issued to the Standby Purchasers and
the Substituted Standby Purchasers representing such securities, and all
certificates issued in exchange therefor or in substitution thereof, will bear,
on the face of such certificates, the Restrictive Legend; provided, that if any
such securities are being sold pursuant to Rule 144, the legend may be removed
by delivery to Agent of an opinion of counsel, of recognized standing reasonably
satisfactory to RBC, to the effect that such legend is no longer required under
applicable requirements of the 1933 Act or state securities laws;


 
 

--------------------------------------------------------------------------------

 
(vii) acknowledges that RBC has determined that it has ceased to qualify as a
“foreign private issuer” as defined in Rule 405 under the 1933 Act, as of June
30, 2011, and accordingly, as of January 1, 2012, RBC will be treated as a
domestic issuer under the U.S. federal securities laws. Without limiting the
foregoing, beginning on January 1, 2012, the Securities and the Underlying
Shares will no longer be eligible for legend removal upon sale outside the
United States pursuant to Regulation S of the 1933 Act; and
 
 
 

--------------------------------------------------------------------------------

 
(viii) acknowledges that the Warrants may not be exercised except pursuant to an
exemption from the registration requirements of the 1933 Act and any applicable
state securities laws.
 
5.2 Survival. All representations and warranties of the Standby Purchasers
contained herein or contained in any document delivered pursuant to this
Agreement or in connection with the Rights Offering herein contemplated, will
survive the completion of the purchase of Securities by the Standby Purchasers
and will continue in full force and effect for a period of 18 months
notwithstanding any investigation, inquiry or other steps which may be taken by
or on behalf of RBC.
 
ARTICLE 6 CLOSING AND CONDITIONS
 
6.1 The closing of the purchase by the Standby Purchasers and sale by RBC of the
Standby Units to be purchased by the Standby Purchasers hereunder will be
completed at the Vancouver offices of Borden Ladner Gervais LLP at 10:00 a.m.
(Eastern time) (the “Closing Time”) on the Closing Date or at such other time
and/or on such other date and/or at such other place as RBC and the Standby
Purchasers may agree upon in writing.  On such date, and upon payment being made
by the Standby Purchasers in accordance with Section 2.5 and Section 2.9,
definitive certificates representing the number of Shares and Warrants that is
equal to the number of Standby Units to be purchased by each Standby Purchaser
hereunder, or other evidence of issuance of the Standby Units to the Standby
Purchasers, in a form satisfactory to the Standby Purchasers, acting reasonably,
will be delivered to such Standby Purchaser by RBC, such certificate to be
registered in the name of such Standby Purchaser or one or more designees of
such Standby Purchaser, as applicable.
 
6.2 The obligation of each Standby Purchaser to complete the closing of the
transactions set out in this Agreement is subject to the following conditions
being satisfied in full:
 
(a) There will not be any claims, litigation, investigations or proceedings,
including (without limitation) appeals and applications for review, in progress,
or to the knowledge of RBC, pending, commenced or threatened, by any Person that
have a reasonable likelihood of success in the judgment of the Standby
Purchasers or by any Governmental Entity, in respect of the Rights Offering that
are materially adverse to RBC on a consolidated basis.
 
(b) RBC will have made and/or obtained all necessary filings, approvals, orders,
rulings and consents of all relevant securities regulatory authorities and other
Governmental Entities required in connection with the Rights Offering and the
purchase of Standby Units by the Standby Purchasers as contemplated by this
Agreement.
 
(c) The TSX shall have approved the listing of the Rights and the Shares
issuable upon exercise of the Rights and Underlying Shares issuable upon
exercise of the Warrants, subject to the filing of customary documents with the
TSX.
 
(d) The Rights Offering will have been conducted in accordance with applicable
Laws, including Securities Laws.
 
(e) The issuance of Standby Units, and the Shares and Warrants underlying the
Rights will be exempt from the registration or qualification requirements of or
will have been qualified for sale in the United States and the Blue Sky States.
 
(f) The terms of the Rights Offering will not have been changed without the
written consent of the Standby Purchasers.
 
(g) Such Standby Purchaser will have received, with respect to such matters as
are listed on Schedule A, a legal opinion dated as of the Closing Date from
counsel to RBC.
 
 
 

--------------------------------------------------------------------------------

 
(h) Each Standby Purchaser and any Substituted Standby Purchaser will have
received at the Closing Time a certificate dated the Closing Date, addressed to
such Standby Purchaser and any Substituted Purchaser and signed by an executive
officer of RBC, certifying for and on behalf of RBC that:
 
(i) since the respective dates as of which information is given in the Final
Prospectus as amended by any Prospectus Amendment there has been no material
change (actual, anticipated, contemplated or threatened, whether financial or
otherwise) in the business, affairs, operations, assets, liabilities (contingent
or otherwise) or capital of RBC and its subsidiaries on a consolidated basis,
other than as disclosed in the Final Prospectus or any Prospectus Amendment, as
the case may be;
 
(ii) no order, ruling or determination, having the effect of suspending the sale
or ceasing the trading of the Shares or any other securities of RBC having been
issued by any Securities Commission that is continuing in effect and no inquiry,
investigation (whether formal or informal) or other proceedings for that purpose
having been instituted or are pending or, to the knowledge of such officers,
having been contemplated or threatened under any of the Securities Laws or by
any Securities Commission or other Governmental Entity;


 
 

--------------------------------------------------------------------------------

 
(iii) RBC has duly complied in all material respects with the terms, conditions
and covenants of this Agreement on its part to be complied with up until the
Closing Time; and\
 
(iv) the representations and warranties of RBC contained in this Agreement are
true and correct in all material respects as of the Closing Time with the same
force and effect as if made at and as the Closing Date after giving effect to
the transactions contemplated by this Agreement, except for such representations
and warranties which are stated to be qualified as to materiality, in which case
such representations and warranties will be true and correct as of the Closing
Time;
 
and all such matters will in fact be true and correct as at the Closing Time.
 
6.3 RBC agrees that the conditions contained in Section 6.2 will be complied
with so far as the same relate to acts to be performed or to be caused to be
performed by RBC and that it will use its commercially reasonable efforts to
cause such conditions to be complied with.
 
6.4 The obligation of RBC to complete the closing of the transactions set out in
this Agreement is subject to the following conditions being satisfied in full:


 
 

--------------------------------------------------------------------------------

 
(a) each Standby Purchaser will have made and/or obtained all necessary filings,
approvals, orders, rulings and consents of all relevant securities regulatory
authorities and other Governmental Entities required in connection with the
purchase of the Standby Units as contemplated by this Agreement;
 
(b) the TSX shall have approved the listing of the Rights and the Shares
issuable upon exercise of the Rights and Underlying Shares issuable upon
exercise of the Warrants, subject to the filing of customary documents with the
TSX.
 
(c) the Rights Offering will have been conducted in accordance with applicable
Laws, including Securities Laws.
 
(d) the issuance of Standby Units, and the Shares and Warrants underlying the
Rights will be exempt from the registration or qualification requirements of or
will have been qualified for sale in the United States and the Blue Sky States.
 
(e) there will be no inquiry, investigation (whether formal or informal) or
other proceeding commenced by a Governmental Entity pursuant to applicable Laws
in relation to RBC or any of its subsidiaries or in relation to any of the
directors and officers of RBC, any of which suspends or ceases trading (which
suspension or cessation of trading is continuing) in the Rights or Shares or
operates to prevent or restrict the lawful distribution of the Securities (which
prevention or restriction is continuing); and
 
(f) there will be no order issued by a Governmental Entity pursuant to
applicable Laws and no change of Law, either of which suspends or ceases trading
in the Rights or Shares (which suspension or cessation of trading is continuing)
or operates to prevent or restrict the lawful distribution of the Rights or
Shares issuable upon the exercise of the Rights or Shares issuable upon exercise
of the Rights (which prevention or restriction is continuing).


6.5 Each Standby Purchaser agrees that the conditions contained in Section 6.4
will be complied with so far as the same relate to acts to be performed or to be
caused to be performed by the Standby Purchaser and that it will use its
commercially reasonable efforts to cause such conditions to be complied with.
 
ARTICLE 7 TERMINATION
 
7.1 Termination by RBC. RBC will be entitled to elect to terminate this
Agreement by giving written notice at any time prior to the Closing Time of such
election to the Standby Purchasers, if:
 
(a) the conditions to closing in favour of RBC referred to in Section 6.4 above
have not been satisfied on or before December 30, 2011;
 
(b) the Final Prospectus has not been filed in each of the Canadian Qualifying
Jurisdictions on or before November 30, 2011; or
 
(c) the Rights Offering is otherwise terminated or cancelled or the closing (as
contemplated in Article 6) has not occurred on or before December 30, 2011,


 
 

--------------------------------------------------------------------------------

 
provided however that RBC will be entitled to make such election to terminate
only if RBC has used reasonable efforts to comply with its obligations under
this Agreement which directly or indirectly relate to the relevant termination
right which are required to have been performed prior to the time of giving such
notice to the Standby Purchasers.
 
7.2 Termination by the Standby Purchasers. The Standby Purchasers will be
entitled by giving written notice to RBC at any time prior to the Closing Time,
to terminate and cancel, without any liability on their part, their obligations
under this Agreement, if,
 
(a) any inquiry, investigation (whether formal or informal) or other proceeding
is commenced by a Governmental Entity pursuant to applicable Laws in relation to
RBC or any of its subsidiaries, or in relation to any of the directors or
officers of RBC, any of which suspends or ceases trading in the Rights or other
Securities or operates to prevent or restrict the lawful distribution of the
Securities;
 
(b) any order is issued by a Governmental Entity pursuant to applicable Laws, or
if there is any change of Law, either of which suspends or ceases trading in any
of the Rights or other Securities or operates to prevent or restrict the lawful
distribution of any of the Rights or other Securities issuable upon exercise of
the Rights;
 
(c) any Material Adverse Change occurs at anytime following the execution of the
Agreement by the Standby Purchasers;
 
(d) the Shares or the Rights are de-listed or suspended or halted for trading
for a period greater than one Business Day for any reason by the TSX at any time
prior to the closing of the Rights Offering;
 
(e) the conditions to closing in favour of the Standby Purchasers referred to in
Section 6.2 above have not been satisfied on or before December 30, 2011;
 
(f) the Final Prospectus has not been filed in each of the Qualifying
Jurisdictions on or before November 30, 2011; or
 
(g) the Rights Offering is otherwise terminated or cancelled or the closing (as
contemplated in Article 6 has not occurred on or before December 30, 2011.


Notwithstanding any other provision hereof, should RBC or the Standby Purchasers
validly terminate this Agreement pursuant to, and in accordance with, this
Article 7, the obligations of both RBC and the Standby Purchasers under this
Agreement will terminate and there will be no further liability on the part of
the Standby Purchasers to RBC or on the part of RBC to the Standby Purchasers
hereunder (except for any liability of any party that exists at such time or
that may arise thereafter pursuant to Article 8 or Section 10.1, which shall
survive any such termination).
 
 

--------------------------------------------------------------------------------

 
ARTICLE 8 INDEMNIFICATION
 
8.1 RBC covenants and agrees to protect, indemnify and hold harmless each of the
Standby Purchasers and any Substituted Standby Purchaser for and on behalf of
itself and for and on behalf of and in trust for each of its directors,
officers, employees, agents and shareholders from and against any and all
losses, claims, damages, liabilities, costs or expenses caused or incurred:
 
(a) by reason of or in any way arising, directly or indirectly, out of any
Misrepresentation or alleged Misrepresentation in the Prospectus;
 
(b) by reason of or in any way arising, directly or indirectly, out of any order
made or inquiry, investigation or proceeding commenced or threatened by any
Securities Commission, or other competent authority in Canada or the United
States or before or by any Governmental Entity, based upon or relating to any
Misrepresentation or alleged Misrepresentation in the Prospectus, or any other
document filed with the Canadian Securities Commissions in connection with the
Rights Offering or the Prospectus, or relating to the Rights Offering, the
issuance and sale of the Standby Units or other transactions contemplated in
this Agreement including, without limitation, any actions taken or statements
made by or on behalf of RBC in connection with the Rights Offering, the issuance
and sale of the Standby Units or the other transactions contemplated in this
Agreement other than any Misrepresentation or alleged Misrepresentation relating
to the Standby Purchasers furnished in writing by the Standby Purchasers
expressly for inclusion in the Prospectus;
 
(c) the non-compliance or alleged non-compliance by RBC with any requirement of
the Securities Laws or any other applicable Laws in connection with the Rights
Offering, the issuance and sale of the Standby Units or the other transactions
contemplated in this Agreement, including (without limitation) RBC’s
non-compliance with any statutory requirement to make any document available for
inspection; and
 
(d) by reason of, or in any way arising, directly or indirectly, out of any
breach or default of or under any representation, warranty, covenant or
agreement of RBC contained herein.


8.2 Each Standby Purchaser, severally and not jointly, covenants and agrees to
protect, indemnify and hold harmless RBC for and on behalf of itself and for and
on behalf of and in trust for each of RBC’s directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities, costs
or expenses caused or incurred by reason of, or in any way arising, directly or
indirectly, out of any breach or default of or under any representation,
warranty, covenant or agreement of such Standby Purchaser contained herein or
any misrepresentation in the information in the Prospectus provided by the
Standby Purchaser.
 
8.3 In the event that any claim, action, suit or proceeding, including, without
limitation, any inquiry or investigation (whether formal or informal), is
brought or instituted against any of the Persons in respect of which
indemnification is or might reasonably be considered to be provided for herein,
such Person (an “Indemnified Party”) will promptly notify the Person from whom
indemnification is being sought (being either RBC under Section
8.1 or the applicable Standby Purchaser under Section 8.2, as the case may be
(the “Indemnifying Party”)) and the Indemnifying Party will promptly retain
counsel who will be reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party in such claim, action, suit or proceeding, and
the Indemnifying Party will pay all of the reasonable fees and disbursements of
such counsel relating to such claim, action, suit or proceeding.
 
 
 

--------------------------------------------------------------------------------

 
8.4 In any such claim, action, suit or proceeding, the Indemnified Party will
have the right to retain other counsel to act on his or its behalf, provided
that the fees and disbursements of such other counsel will be paid by the
Indemnified Party unless:
 
(a) the Indemnifying Party and the Indemnified Party will have mutually agreed
to the retention of such other counsel;
 
(b) the named parties to any such claim, action, suit or proceeding (including,
without limitation, any added, third or impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them (such as the availability of different defenses); or
 
(c) the Indemnifying Party fails to retail counsel as contemplated by Section
8.3 within 15 days of receiving notice as contemplated by Section 8.3


8.5 Subject to Section 8.4, it is understood and agreed that the Indemnifying
Party will not, in connection with any claim, action, suit or proceeding
referred to in Section 8.4 commenced in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate legal firm (in addition
to local counsel) for all Persons in respect of which indemnification is or
might reasonably be considered to be provided for herein and such firm will be
designated in writing by the Indemnified Party (on behalf of itself and its
directors, trustees, officers, employees and agents).
 
8.6 Notwithstanding anything herein contained, no Indemnified Party will agree
to any settlement of any claim, action, suit, proceeding, inquiry or
investigation in respect of which indemnification is or might reasonably be
considered to be provided for herein, unless the Indemnifying Party has
consented in writing thereto, and the Indemnifying Party will not be liable for
any settlement of any such claim, action, suit, proceeding, inquiry or
investigation unless it has consented in writing thereto.
 
8.7 If the indemnification provided for in this Article 8 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any losses, claims, damages or liabilities referred to herein, the Indemnifying
Party, in lieu of indemnifying such Indemnified Party thereunder, will to the
extent permitted by Law contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the act or omission that resulted in such loss, claim, damage or liability,
as well as any other relevant equitable considerations. The relative fault of
the Indemnifying Party and of the Indemnified Party will be determined by a
court of law by reference to, among other things, whether the untrue or alleged
untrue statement of material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
 
 

--------------------------------------------------------------------------------

 
8.8 The obligations of RBC and the Standby Purchasers under this Article 8 will
survive completion of any offerings described herein and the termination of this
Agreement.  No Indemnifying Party, in the defense of any such claim or
litigation, will, except with the consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement which
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnified Party of a release from all liability in
respect to such claim or litigation, or
(ii) includes an admission of guilt, finding of liability or other non-monetary
relief.


8.9 To the extent any indemnification by an Indemnifying Party is prohibited or
limited by Law, the Indemnifying Party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under this
Article 8 to the fullest extent permitted by Law; provided, however, that no
person guilty of fraudulent misrepresentation will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.
 
ARTICLE 9 NOTICE
 
9.1 Notice. Any notice or other communication required or permitted to be given
hereunder will be in writing and will be personally delivered or sent by
electronic or facsimile transmission as set forth below, or to such other
address, facsimile number or Person as may be designated by notice.
 
(a) In the case of RBC:
 
Response Biomedical Corp. 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA
Attention: Chief Executive Officer  Fax.: (604) 456-6066
With a copy to:
Borden Ladner Gervais LLP 1200 Waterfront Centre 200 Burrard Street
P.O. Box 48600 Vancouver, BC V7X 1T2 CANADA Attention: Warren Learmonth Fax:
(604) 622-5866
 
 
 

--------------------------------------------------------------------------------

 
(b) In the case of the Standby Purchasers:
 
OrbiMed Private Investments III, LP OrbiMed Asia Partners, LP OrbiMed Associates
III, LP c/o OrbiMed Advisors, LLC 767 Third Avenue, 30th Floor New York, NY
10017
Attn: Carl L. Gordon Fax: (212) 739-6444
With a copy to:
Wilson Sonsini Goodrich & Rosati, P.C. 701 Fifth Avenue, Suite 5100 Seattle, WA
98104
Attn: Michael Nordtvedt Fax: (206) 883-2699
 
9.2 Receipt of Notice. Notice will be deemed to be given on the day of actual
delivery or the day of electronic or facsimile transmission, as the case may be,
or if not a Business Day, on the next Business Day.
 
ARTICLE 10 GENERAL
 
10.1 Expenses. RBC will be responsible for all expenses related to the Rights
Offering, whether or not it is completed, including, without limitation, all
fees and disbursements of its legal counsel, fees and disbursements of its
accountants and auditors, printing costs, translation fees, filing fees and all
reasonable fees and disbursements of legal counsel to the Standby Purchasers and
reasonable out-of-pocket expenses incurred by the Standby Purchasers.
 
10.2 Obligations Several. RBC agrees that the obligations of the Standby
Purchasers hereunder are several and not joint or joint and several.
 
10.3 Further Assurances. The parties hereto agree to do all such things and take
all such actions as may be necessary or desirable to give full force and effect
to the matters contemplated by this Agreement.
 
10.4 Assignment. This Agreement may not be assigned by any party hereto, by
operation of law or otherwise, without the prior written consent of the other
parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
10.5 Enurement. This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.
 
10.6 Waiver. Failure by any party hereto to insist in any one or more instances
upon the strict performance of any one of the covenants or rights contained
herein will not be construed as a waiver or relinquishment of such covenant or
right.  No waiver by either party hereto of any such covenant or right will be
deemed to have been made unless expressed in writing and signed by the waiving
party.
 
10.7 Amendments. No term or provision hereof may be amended, discharged or
terminated except by an instrument in writing signed by the party against which
the enforcement of the amendment, discharge or termination is sought.
 
10.8 Counterparts and Facsimile. This Agreement may be executed in several
counterparts and by facsimile, electronic mail or other electronic transmission,
each of which when so executed will be deemed to be an original and such
counterparts and facsimiles, electronic mail or other electronic transmissions
together will constitute one and the same instrument and notwithstanding their
date of execution they will be deemed to be dated as of the date hereof.  This
Agreement will be deemed to have been entered into and to have become effective
at the location at which the Standby Purchasers will have signed an original,
counterpart or facsimile version thereof, without regard to the place at which
RBC will have signed same.
 
10.9 Time. Time will be of the essence of this Agreement.
 
10.10 Entire Agreement. This Agreement and any other agreements and other
documents referred to herein and delivered in connection herewith, constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, between the parties with respect to the
subject matter hereof.
 
10.11 Language. The parties hereby confirm their express wish that this document
and all documents and agreements directly or indirectly related thereto be drawn
up in English.  Les parties reconnaissent qu’à leur demande le présent document
ainsi que tous les documents et conventions qui s’y rattachent directement ou
indirectement sont rédigés en langue anglaise.
 
[The rest of this page has been intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized officers as of the date first written
above.
 
RESPONSE BIOMEDICAL CORP.
 
By: (signed) Lewis Shuster Name: Lewis Shuster Title: Director
 
ORBIMED PRIVATE INVESTMENTS III, LP
By: OrbiMed Capital GP III LLC, General Partner By: OrbiMed Advisors LLC,
Managing Member
 
By: (signed) Carl Gordon Name: Carl Gordon Title: Member
 
ORBIMED ASIA PARTNERS, L.P.
By: OrbiMed Asia GP, L.P., General Partner By: OrbiMed Advisors Limited, General
Partner
 
By: (signed) Carl Gordon Name: Carl Gordon Title: Director
 
ORBIMED ASSOCIATES III, LP
By: OrbiMed Advisors LLC, General Partner
 
By: (signed) Carl Gordon Name: Carl Gordon Title: Member Schedule A
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF LEGAL OPINION
 
1. The Company is a corporation incorporated and existing under the laws of the
Province of British Columbia.
 
2. The Company has the requisite power and capacity to carry on its business as
described in the Prospectus, to enter into and carry out its obligations under
the Agreement and the Warrant Indenture (the “Documents”) and to issue the
Securities and the Underlying Shares as contemplated thereby.
 
3. The execution and delivery of the Prospectus and the filing of the Prospectus
pursuant to applicable Securities Laws in the Canadian Qualifying Jurisdictions
have been duly authorized by all necessary corporate action on the part of the
Company.
 
4. All necessary corporate action has been taken by and on behalf of the Company
to authorize the creation, issuance and distribution of the Securities and the
Underlying Shares.
 
5. The Company’s authorized capital consists of an unlimited number of Shares,
of which [ ] Shares were issued and outstanding on [date]; the Share purchase
warrants issued by the Company in 2008 and 2009 (“Existing Warrants”) were duly
and validly created, and all necessary corporate steps and proceedings have been
taken by the Company to authorize the allotment and reservation for issuance of
the Shares issuable upon the valid exercise of the Existing Warrants in
accordance with their respective terms (“Warrant Shares”) and, when issued, such
Existing Warrant Shares will have been validly issued as fully paid and
non-assessable Shares in the capital of the Company; upon the valid exercise of
stock options duly issued under the Company’s stock option plans (“Option
Shares”) and receipt of payment in full for the Option Shares in respect of
which such stock options have been exercised, such Option Shares will have been
validly issued as fully paid and non-assessable Shares in the capital of the
Company.
 
6. The Rights have been duly authorized and validly issued, and upon payment of
the subscription price and the valid exercise of the Rights as contemplated in
the Prospectus, the Shares will be duly authorized and validly issued as
fully-paid and non-assessable in the capital of the Company; upon payment of the
subscription price and the valid exercise of the Rights as contemplated in the
Prospectus the Warrants will be duly authorized and validly issued; and upon the
valid exercise of the Warrants as contemplated in the Warrant Indenture, the
Underlying Shares will be duly authorized and validly issued as fully-paid and
non-assessable in the capital of the Company.
7. Neither the execution and delivery by the Company of the Documents nor the
consummation of the transactions contemplated by the Documents resulted, or will
result, in the breach or violation of, or conflicted, or will conflict, with any
of the terms or provisions of, or constituted, or will constitute, a default
under, or resulted, or will result, in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to (i) any of the Reviewed Agreement, (ii) the constating
documents, or of any resolution of the directors, of the Company or (iii) any
law or statute or any judgment, order or regulation of any court or arbitrator
or governmental or regulatory authority in the Canadian Qualifying
Jurisdictions.
8. The Documents and the performance by the Company of its obligations
thereunder have been duly authorized by the Company and each has been duly
executed and delivered by the Company.
 
9. The Documents each constitutes a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms.
 
10. All necessary documents have been filed, all requisite proceedings have been
taken and all legal requirements have been fulfilled by the Company under
applicable Securities Laws (including the requirements of the TSX) to qualify
the Rights and the Units, including the Standby Units and Underlying Shares, for
distribution in the province of Canadian Qualifying Jurisdictions.
 
 
 

--------------------------------------------------------------------------------

 
11. The Company has complied with all laws of the Province of Quebec relating to
the use of the French language in connection with the offering of Rights and the
offer, sale and issuance of Shares and Warrants forming the Units and the
Underlying Shares.
 
12. The Rights, Shares issuable upon exercise of the Rights and the Underlying
Shares have been approved for listing on the TSX, subject only to such usual
conditions and to the filing of usual documents in accordance with the
requirements of the TSX.
 
13. Computershare Trust Company of Canada, at its principal offices in the City
of Vancouver, British Columbia has been duly appointed as the registrar and
transfer agent for the Shares and Warrants
 
14. The Company is not registered, and after giving effect to the offering and
the sale of the Securities, and the application of the proceeds thereof as
described in the Prospectus, will not be required to register as, an “investment
company” pursuant to the U.S. Investment Company Act of 1940, as amended.
 
15. Based in part on the representations of the Standby Purchasers in the
Agreement, the offer, sale and issuance of (i) Units to be issued in accordance
with the Prospectus,


(ii) the Standby Units to be issued in accordance with the Agreement and (iii)
provided that the Warrants are exercised in accordance with their terms, and no
commission or other remuneration is paid or given, directly or indirectly, for
soliciting such exercise, the Underlying Shares issuable upon exercise of the
Warrants, are exempt from the registration requirements of Section 5 of the 1933
Act.